DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 29 December 2021 has been entered. Claims 1, 7, and 12 have been amended. Claims 10 and 18 have been cancelled. No claims have been added. Claims 1-9, 11-17, and 19 are still pending in this application, with claims 1, 7, and 12 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 109061946 A, reference herein will be made to the machine translation of the Zhang reference retrieved from the FIT database of PE2E search, see form PTO-892 mailed with the previous Non-Final office action on 14 September 2021).
Regarding claim 1, Zhang discloses (Figs. 1 and 14) a light guide plate (33), comprising: a light guide body (the body of light guide plate 33 forms a light guide body); and a through hole (334) disposed on the light guide body (as shown in Fig. 14); wherein the light guide body comprises a first light exit surface (337); the first light exit surface is a side wall surrounding the through hole (as shown in Fig. 14), and the first light exit surface is a shaped surface (the first surface is a curved inclined shaped surface, as shown in Figs. 1 and 14); and wherein the shaped surface is a quadric curved surface (as shown in Figs. 1 and 14, i.e. 337 is horn-shaped or circular, as viewed in Fig. 1 on the device in plane view, and inclined, as shown in Fig. 14, thus, 337 forms a quadric curved surface in plane view, or “a curved surface defined by more than two variables,” Merriam-Webster), a curvature of an upper end of the quadric curved surface (a curvature of 337 adjacent 336, in a plane extending into and out of the page in Fig. 14, see Fig. 1) is greater than a curvature of a lower end of the quadric curved surface (a curvature of 337 adjacent to 335, in a plane extending into and out of the page in Fig. 14, see Fig. 1).
Regarding claim 2, Zhang discloses (Figs. 1 and 14) the through hole (337) is a tapered hole (as shown in Fig. 14), a cross section of the first light exit surface is an inclined plane (as shown in Fig. 14).
Regarding claim 7, Zhang discloses (Figs. 1 and 14) a light guide plate (33), comprising: a light guide body (the body of light guide plate 33 forms a light guide body); and a through hole (334) disposed on the light guide body (as shown in Fig. 14); wherein the light guide body 
Regarding claim 8, Zhang discloses (Figs. 1 and 14) the through hole (334) is a tapered hole (as shown in Fig. 14), a cross section of the first light exit surface (337) is an inclined plane (as shown in Fig. 14).  
Regarding claim 12, Zhang discloses (Figs. 1 and 14) a backlight module (Fig. 14), comprising: a light guide plate (33), wherein the light guide plate comprises a light guide body (the body of light guide plate 33 forms a light guide body) and a through hole (337), the through hole is disposed on the light guide body (as shown in Fig. 14); an optical film (4) disposed on the light guide plate (via 1 and 6); a display screen (6) disposed on the optical film (as shown in Fig. 14); a light source (35); and a frame body (a frame body in which 14 is contained, as shown in Fig. 1, i.e. for a mobile terminal device), wherein the light source (35) is disposed on a side of the frame body (light source 35 is disposed on an inside side of the frame body upon assembly) and used for providing a light source for the light guide plate (as shown in Fig. 14), the frame body is disposed outside the light guide plate (the frame body surrounds the assembly of Fig. 14 
Regarding claim 13, Zhang discloses (Figs. 1 and 14) the display screen (6) comprises a first display area (an area above 334, Fig. 14) and a second display area (an area other than said first area, as shown in Fig. 14), the first display area is disposed adjacent to the second display area (as shown in Fig. 14), the through hole (334) is disposed in the first display area (as shown in Fig. 14).
Regarding claim 16, Zhang discloses (Figs. 1 and 14) the through hole (334) is a tapered hole (as shown in Fig. 14), a cross section of the first light exit surface (337) is an inclined plane (as shown in Fig. 14).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Ichinohe (US 2019/0203905 A1).
Regarding claim 3, Zhang teaches or suggests (Figs. 1 and 14) the shaped surface (337) is a free curved surface (as shown in Figs. 1 and 14, i.e. free curved in a plane extending into and out of the page in Fig. 14, in a circle as shown in Fig. 1).
Zhang does not explicitly teach or suggest that the free curved surface is a convex-concave curved surface.
Ichinohe teaches or suggests (Fig. 4) a diffusing emission surface (22s) comprising a convex-concave free curved surface (paragraph [0061]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the free curved surface is a convex-concave curved surface, such as taught or suggested by Ichinohe, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would 
Regarding claim 9, Zhang teaches or suggests (Figs. 1 and 14) the shaped surface (337) is a free curved surface (as shown in Figs. 1 and 14, i.e. free curved in a plane extending into and out of the page in Fig. 14, in a circle as shown in Fig. 1).
Zhang does not explicitly teach or suggest that the free curved surface is a convex-concave curved surface.
Ichinohe teaches or suggests (Fig. 4) a diffusing emission surface (22s) comprising a convex-concave free curved surface (paragraph [0061]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the free curved surface is a convex-concave curved surface, such as taught or suggested by Ichinohe, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the uniformity of light transmitted by the shaped surface.
Regarding claim 17, Zhang teaches or suggests (Figs. 1 and 14) the shaped surface (337) is a free curved surface (as shown in Figs. 1 and 14, i.e. free curved in a plane extending into and out of the page in Fig. 14, in a circle as shown in Fig. 1).
Zhang does not teach that the free curved surface is a convex-concave curved surface.
Ichinohe teaches or suggests (Fig. 4) a diffusing emission surface (22s) comprising a convex-concave free curved surface (paragraph [0061]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the free curved surface is a convex-concave curved surface, such as taught or suggested by Ichinohe, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the uniformity of light transmitted by the shaped surface.

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Khanarian (US 5,881,201 A).
Regarding claim 4, Zhang does not explicitly teach a plurality of particles, wherein the particles are transparent silica particles; the particles are disposed in the light guide body.
Khanarian teaches or suggests (Figs. 3A-3B) a plurality of particles (“scattering particles,” as shown in Figs. 3A-3B), wherein the particles are transparent silica particles (col. 4, lines 15-21); the particles are disposed in the light guide body (as shown in Figs. 3A-3B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of a plurality of particles, wherein the particles are transparent silica particles; the particles are disposed in the light guide body, such as taught or suggested by Khanarian, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the uniformity of light transmitted by the shaped surface, and/or improve the light extraction and/or improve the light conductivity through the light guide from the entrance surface to the emissions surface.
Regarding claim 11, Zhang does not explicitly teach a plurality of particles, wherein the particles are transparent silica particles; the particles are disposed in the light guide body.  
Khanarian teaches or suggests (Figs. 3A-3B) a plurality of particles (“scattering particles,” as shown in Figs. 3A-3B), wherein the particles are transparent silica particles (col. 4, lines 15-21); the particles are disposed in the light guide body (as shown in Figs. 3A-3B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of a plurality of particles, wherein the particles are transparent silica particles; the particles are disposed in the light guide body, such as taught or suggested by Khanarian, since it has been held by the courts that combining prior art elements according to 
Regarding claim 19, Zhang does not explicitly teach the light guide plate further comprises a plurality of particles; the particles are transparent silica particles; the particles are disposed in the light guide body.
Khanarian teaches or suggests (Figs. 3A-3B) a plurality of particles (“scattering particles,” as shown in Figs. 3A-3B), wherein the particles are transparent silica particles (col. 4, lines 15-21); the particles are disposed in the light guide body (as shown in Figs. 3A-3B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of a plurality of particles, wherein the particles are transparent silica particles; the particles are disposed in the light guide body, such as taught or suggested by Khanarian, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 .

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Lang (CN 108446677 A, reference herein will be made to the machine translation of the Lang reference retrieved from the FIT database of PE2E search, see form PTO-892 mailed with the previous Non-Final rejection on 14 September 2021).
Regarding claim 5, Zhang teaches or suggests (Figs. 1 and 14) a camera device (2).
Zhang does not explicitly teach that said camera device is disposed in the through hole.
Lang teaches or suggests (Fig. 16) a camera device (250, 260, 270, and 280) disposed in a through hole (in a through hole formed through 240, having surfaces 243 and 244). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of said camera device is disposed in the through hole, such as taught or suggested by Lang, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have 
Regarding claim 6, Zhang teaches or suggests (Figs. 1 and 14) a height of the camera device is not greater than a height of the through hole (as shown in Fig. 14. Additionally or alternatively, the Examiner notes that this feature is also taught or suggested by the above-cited teachings of Lang, Fig. 16, as outlined in claim 5 above).
Regarding claim 14, Zhang teaches or suggests (Figs. 1 and 14) a camera device (2).
Zhang does not teach that the camera device is disposed in the through hole.  
Lang teaches or suggests (Fig. 16) a camera device (250, 260, 270, and 280) disposed in a through hole (in a through hole formed through 240, having surfaces 243 and 244). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of said camera device is disposed in the through hole, such as taught or suggested by Lang, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the size (height) of the display/camera assembly.
Regarding claim 15, Zhang teaches or suggests (Figs. 1 and 14) a height of the camera device is not greater than a height of the through hole (as shown in Fig. 14. Additionally or .

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Zhang failed to disclose, or merely suggest: “…wherein the shaped surface is a quadric curved surface, a curvature of an upper end of the quadric curved surface is greater than a curvature of a lower end of the quadric curved surface…,” pages 6-7 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, the embodiment of Fig. 14 is a modification of that shown in Fig. 1, in which the through hole (specifically, the horn-shaped or circular through hole) is formed with an inclined surface (337, also note that “horn-shaped” reasonably implies that the through-hole is round and tapered in a direction from one end to another, or is conic, as is the shape of a horn). Thus, the side wall formed by said surface 337 forms a conical shaped through hole, and a conical shaped through hole reasonably forms a quadric curved surface in a plan view of the device (i.e. “a curved surface defined by more than two variables,” Merriam-Webster) which satisfies the claimed limitation, as outlined in the rejection above. Therefore, Zhang discloses the above-cited claim limitation. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention (i.e. a quadric curved surface), it is noted that the features upon which Applicant relies (i.e. those shown in Fig. 5 of the instant disclosure, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Specifically, Applicant argues that a quadric curved surface must indeed comprise the features shown in Fig. 5 of the instant disclosure (i.e. comprise a variable curvature in a cross-sectional view of the device). The Examiner respectfully notes that this is merely one example of a quadric curved surface, and the claims do not particularly limit the structure recited in the claims to being only a quadric curved surface in a cross-sectional view as shown in Fig. 5 of the instant disclosure. 
Additionally, there are no such special definitions recited in the instant disclosure that would require the claim limitations to be limited to the features shown in Fig. 5 of the instant disclosure.
Lastly, the Examiner’s interpretation of a quadric curved surface is reasonable in light of the instant disclosure and claims. The Examiner respectfully notes that the term “quadric curved surface” must be interpreted in a manner as  set forth herein, and in said previous Non-Final office action mailed 14 September 2021, in order for dependent claims 2-3, 8-9, and 16-17 to comply with the requirements of 112, the written description (specification), and the drawings (i.e. as otherwise, the claims would be limited to an embodiment not described as being used in conjunction with other disclosed embodiments such as the “cross section of the first light exit surface is an inclined plane” or “the free curved 
The arguments presented by Applicant for claim 1, as outlined in the Examiner’s response above, are similar to the arguments presented for claims 7 and 12, thus the Examiner’s remarks above for claim 1 are applied to Applicant’s arguments presented for claims 7 and 12 (pages 8-9 of the above-cited remarks) and are not repeated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875